Citation Nr: 9930154	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 30 percent disabling, 
effective from April 1, 1993, and as 50 percent disabling, 
effective from November 7, 1996.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1993 and later RO decisions that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from April 1, 1993, and a 50 percent evaluation, 
effective from November 7, 1996.



FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by panic 
attacks, constricted affect, depression, anxiety, nightmares 
and recollections of experiences in Vietnam, anger, 
hostility, and occasional suicidal and homicidal ideations 
that produce severe social and industrial impairment or 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood.

2.  Symptoms, such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; or memory 
loss for names of close relative, own occupation or name, 
that produce total occupational and social impairment are not 
shown.

3.  The veteran's PTSD symptoms have rendered him 
demonstrably unable to obtain or retain substantially gainful 
employment since the date of his initial claim for service 
connection for this disorder.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD, 
effective from April 1, 1993, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1970 to December 
1971, including service in Vietnam from around November 1970 
to November 1971.  The evidence shows that he was awarded the 
Purple Heart for wounds sustained while in Vietnam.

On April 1, 1993, the veteran submitted a claim for VA 
compensation for PTSD.

The post-service VA and private medical records, including 
medical records received from Social Security Administration 
(SSA) in 1997, show that the veteran was treated and 
evaluated for various conditions in the 1970's, 1980's, and 
1990's.  These records do not demonstrate the presence of 
PTSD until the 1990's.  The more salient medical reports 
concerning his claim for a higher rating for PTSD will be 
discussed in the following paragraphs of this decision.

Statements from the veteran's mother, father, and wife were 
received in 1993.  These statements are to the effect that 
the veteran had psychiatric problems after service in Vietnam 
and that he did not have these problems before service.

In June 1993, the veteran underwent a VA psychiatric 
examination.  He appeared alert, tense, and restless.  He was 
recommended for psychological testing.  A report of VA 
psychological testing in June 1993 shows Axis I diagnoses of 
PTSD, late onset dysthymia, and alcohol abuse.  A current 
Axis V global assessment of functioning (GAF) of 50 was 
noted, with the highest GAF of 55 in the past year.  The 
psychiatrist who conducted the June 1993 examination 
concluded that the veteran had PTSD with depression, and 
alcohol abuse.

On applications for increased compensation based on 
unemployability dated in the 1990's, the veteran reported 
that he last worked in April 1984 and that he had become too 
disabled to work at that time.

The veteran underwent a VA psychiatric examination in April 
1994.  Verbal productivity, orientation, memory, insight, and 
judgment appeared adequate.  The diagnosis was PTSD.

The veteran testified at a hearing in November 1994.  His 
testimony was to the effect that he had nightmares of Vietnam 
experiences and panic attacks, ant that he had not worked 
since 1984 because of physical disabilities.

A VA summary of the veteran's hospitalization in May 1995 
shows Axis I diagnoses of substance abuse, alcohol; and PTSD.  
The past GAF was 60, and the his GAF was 70 at the time of 
hospital discharge.

Private medical reports received from Robert A. Blackburn, 
M.D., dated in 1993, 1994, and 1995 are to the effect that 
the veteran had been receiving psychiatric treatment for PTSD 
since August 1993.  It was noted that the veteran had 
repeated flashbacks, nightmares, recollections of experiences 
in Vietnam, avoidance of situations that were remotely 
connected with his past experience, and concomitant 
hypervigilance.  It was noted that the veteran had 
experimented with drugs in service and that he did not like 
the hassle of finding them, and that he had turned to 
alcohol.  It was noted that the veteran's psychological 
pathologies and physical afflictions had resulted in constant 
marital and family difficulties, and inability to gain 
productive employment.

A VA report of the veteran's VA psychological evaluation in 
December 1995 shows Axis I diagnostic impressions of alcohol 
dependence and PTSD.  During the interview the veteran 
described frequent flashbacks, nightmares, and difficulty in 
anger modulation.  He stated that he felt anxious during the 
interview and he was trembling and tearful on occasion.  He 
stated that he had held a gun to his head in 1993, but that 
he was not currently suicidal or homicidal.

In March 1996 the veteran underwent VA psychological testing.  
The summary of these studies notes that the testing and 
clinical interview support a primary diagnosis of PTSD.  The 
data supported an additional Axis I diagnosis of major 
depressive disorder, recurrent.  It was noted that the 
veteran's psychiatric symptoms had caused him severe 
difficulties in his occupational functioning, and in 
establishing and maintaining interpersonal relationships.

A report of the veteran's VA psychiatric examination in 
September 1997 shows that he was alert and tense, and that he 
cried at times during the interview when describing his 
symptoms.  He gave a history of pervasive occupational and 
social impairment with periods of panic, depression with 
suicidal thinking, and difficulty establishing and 
maintaining effective work and social relationships.  The 
diagnosis was PTSD.

A VA fee-basis psychiatric report dated in September 1997 is 
to the effect that the veteran had been followed for PTSD 
since November 1994.  It was noted that he continued to have 
extreme difficulty in normal life situations in attending to 
his ADL's (activities of daily living).  He was incapacitated 
by his PTSD and had remained so for the past 3 years.  He 
harbored a lot of anger, frustration, and hostility toward 
the military and government related to his traumatic 
experiences in Vietnam.  It was noted that he was completely 
incapacitated due to flashbacks, nightmares, daymares, 
extreme anxiety, incapacitating panic attacks, anger, 
hostility, distrust of the government, frequent emotional 
lability, and prolonged crying spells.

SSA documents, including the report of an Administrative Law 
Judge, were received in 1997.  These documents shows that the 
veteran was awarded SSA disability benefits, effective from 
April 1984, based on physical disabilities.

VA reports of the veteran's outpatient treatment in December 
1998 and February 1999 note the presence of various PTSD 
symptoms, including panic attacks.  GAF's of 40 were 
reported.

A VA letter dated in April 1999, notes that the veteran had 
been seen for PTSD since 1993.  It was reported that he had 
participated in weekly combat group therapy at a Vet Center 
for the past year.  He remained isolated in the community and 
had no close friends.  The veteran's PTSD symptoms were 
reported as severe with deficiencies in work and family 
relations.  It was noted that he had gross periods of 
depression that interfered with his daily functioning.  He 
displayed periods of impaired impulse control that caused 
panic attacks.  His PTSD symptoms caused him difficulty in 
establishing effective relationships.  He had problems with 
any type of perceived authority figures.  He had problems 
with maintaining his daily activities that increased his 
stress levels.  It was noted that the veteran's PTSD symptoms 
rendered him unemployable and would require long term 
therapy.

A review of the record shows that service connection is 
currently in effect for PTSD, rated 30 percent, effective 
from April 1, 1993, and 50 percent, effective from November 
7, 1996; hearing loss of the right ear, rated zero percent; 
and residuals of malaria, rated zero percent.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation is warranted for PTSD when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
diagnostic code 9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that is to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998); Haywood v. West, 12 Vet. App. 
55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

A review of the record shows that the RO assigned a 
30 percent rating for the veteran's PTSD, effective from 
April 1, 1993, and then increased the evaluation for this 
disorder to 50 percent, effective from November 7, 1996, 
based on the revised rating criteria for psychiatric 
disorders noted above.  The veteran testified to the effect 
that he has nightmare of Vietnam experiences and panic 
attacks, and that higher ratings are warranted for his PTSD.

The medical evidence indicates the presence of GAF's ranging 
from 40 to 70.  A GAF of 40 is indicative of some impairment 
in reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.  A VA 
fee-basis report of the veteran's psychiatric treatment dated 
in September 1997 notes that the veteran has been 
incapacitated due to PTSD symptoms since 1994 and a VA letter 
dated in April 1999 notes that the veteran has been receiving 
treatment for PTSD since 1993 and that his PTSD symptoms 
render him unemployable.

The evidence indicates that the veteran has been unemployable 
since 1984 due to non-service-connected physical disorders 
and that the PTSD is his only compensable service-connected 
disability.  A total (100 percent) rating for the veteran's 
service-connected disability may be granted if the symptoms 
of this disorder alone warrant a total schedular rating.  The 
Board also notes that some of the veteran's psychiatric 
impairment is attributable to alcohol abuse that is a non-
service-connected disability.  The manifestations of a non-
service-connected disability may not be considered in the 
evaluation of the PTSD under the provisions of 38 C.F.R. 
§ 4.14 (1999), but in this case, the evidence does not 
delineate the symptoms specifically attributable to the 
alcohol abuse and those attributable to the PTSD.  Under the 
circumstances, all of the veteran's psychiatric symptoms will 
be considered in the evaluation of the PTSD.

The evidence as a whole reveals that the veteran's PTSD is 
manifested primarily by panic attacks, constricted affect, 
depression, anxiety, nightmares and recollections of 
experiences in Vietnam, anger, hostility, and occasional 
suicidal and homicidal ideations that produce severe social 
and industrial impairment or occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking or mood.  These symptoms 
support the assignment of a 70 percent evaluation for the 
PTSD under the criteria of diagnostic code 9411, effective 
prior to or as of November 7, 1996.  The evidence, however, 
does not show PTSD symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relative, own 
occupation or name, that produce total occupational and 
social impairment.  Hence, a total rating for the PTSD is not 
warranted under the criteria of diagnostic code 9411, 
effective as of November 7, 1996.

The evidence also indicates that the symptoms of the PTSD 
alone have been sufficient to prevent the veteran from 
obtaining or maintaining gainful employment since April 1, 
1993.  Under the earlier criteria of diagnostic code 9411, 
demonstrable inability to obtain or retain employment was one 
of the criteria for a 100 percent schedular rating.  In 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the Court upheld 
the VA Secretary's interpretation that the criteria for a 
100 percent rating "are each independent bases for granting 
a 100 percent rating."  Accordingly, the Board finds that 
the earlier criteria are more favorable to the veteran for 
rating purposes, and that, based on those criteria, a total 
schedular rating is warranted for the PTSD, effective from 
April 1, 1993.



ORDER

A 100 percent evaluation for PTSD, effective from April 1, 
1993, is granted, subject to the regulations applicable to 
the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

